UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2007 PROGRESS ENERGY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdictionof Incorporation) 1-15929 56-2155481 (Commission File Number) (IRS Employer Identification No.) 410 S. Wilmington St., Raleigh, North Carolina 27601-1748 (Address of Principal Executive Offices) (Zip Code) 919-546-6111 (Registrant's Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 - REGULATION FD Item 7.01Regulation FD Disclosure. The information in this report (including the exhibit) is furnished pursuant to Item 7.01 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The furnishing of this report is not intended to constitute a determination by Progress Energy, Inc. (“Progress Energy”) that the information is material or that the dissemination of the information is required by Regulation FD. On November 19, 2007, Progress Energy completed a Quarterly Report to Holders of Contingent Value Obligations for the Quarter Ended September 30, 2007. A copy of the CVO Report is being furnished as Exhibit 99.1. Exhibit 99.1 is incorporated by reference into this Item 7.01. Progress Energy regards any information provided in the CVO Report to be current and accurate only as of the date of the CVO Report and specifically disclaims any duty to update such information unless it is necessary to do so in accordance with applicable law. This report, including the CVO Report, contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in or implied by the forward-looking statements. Examples of factors that you should consider with respect to any forward-looking statements made throughout this document include but are not limited to, the following factors affecting the synthetic fuels plants: cash flows derived from the synthetic fuels plants, the availability and use of Internal Revenue Code Section 29/45K (Section 29/45K) tax credits by synthetic fuels producers, Progress Energy's continued ability to utilize Section 29/45K tax credits related to its coal-based solid synthetic fuels business and the impact that future crude oil prices may have on the value of Progress Energy's Section 29/45K tax credits. All such factors are difficult to predict, contain uncertainties that may materially affect actual results, and may be beyond the control of Progress Energy. New factors emerge from time to time, and it is not possible for management to predict all of such factors, nor can it assess the effect of each such factor on Progress Energy. Any forward-looking statement speaks only as of the date on which such statement is made, and Progress Energy does not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (c)EXHIBITS. 99.1 Quarterly Report to Holders of Contingent Value Obligations for the Quarter Ended September 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROGRESS ENERGY, INC. Date: November 19, 2007 Registrant By: /s/ Jeffrey M. Stone Jeffrey M. Stone Chief Accounting Officer and Controller
